Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
The preliminary amendment filed on 06/15/20 is acknowledged.
Claims 3 and 15-21 were cancelled. Claim 1 was amended. New claims 23-24 were added. 
Claims 1-2, 4-14, and 22-24 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/10/20; 09/18/20; 11/09/20; 11/20/20; 12/10/20; 12/29/20; and 05/27/21 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see attached copy of PTO-1449.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, part (ii), the term “and” should be deleted and instead placed after the semi-colon.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “… wherein upon administration a therapeutically effective amount of the corticosteroid …” in line 7 (emphasis added). The preceding portion of claim 1 specifically recites budesonide and not a corticosteroid. There is insufficient antecedent basis for this limitation in the claim. 
Moreover, claim 1 recites both a broad limitation with a narrow limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-14, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (US 2009/0131386 A1) in view of Venkatesh et al. (US 2009/0169620 A1).
The claimed invention is an orally dispersing tablet comprising: (i) about 0.5 mg to about 1 mg of budesonide, (ii) at least one pharmaceutically acceptable ingredient which facilitates the dispersal of the tablet in the oral cavity, and (iii) sucralose, mannitol, magnesium stearate, polyvinyl pyrrolidone, polyethylene glycol, or combinations thereof; wherein upon administration a therapeutically effective amount of the corticosteroid is deposited topically in the upper gastrointestinal tract, and wherein the orally dispersing 
Phillips teaches pharmaceutical compositions for the treatment of inflammation of the gastrointestinal tract (Abstract). The composition comprises a corticosteroid such as budesonide ([0027]). The amount of corticosteroid is from about 100 µg to about 20 mg (Page 1, [0008] and Page 7, [0059]). The composition is formulated into solid dosage forms and administered locally (Page 12, [0083]). Phillips teaches that “… the corticosteroid is formulated readily using pharmaceutically acceptable excipients and/or auxiliaries well known in the art into dosages suitable for oral administration. Such excipients and auxiliaries enable the compositions … to be formulated as tablets, pills, dragees, capsules … for oral ingestion by a patient to be treated” (Page 12, [0084]). The solid dosage forms, such as tablets, dragee cores, capsules, push-fit capsules, soft capsules etc., are formulated such that the dosage forms substantially dissolve or disintegrate in the mouth and/or esophagus, prior to reaching the stomach (Page 12, [0085] and Page 13, [0092]). Phillips teaches the incorporation of a disintegrant ([0010]), sweeteners such as sucralose ([0045], [0076], [0085]-[0086]), mannitol ([0032], [0034], [0045], [0074], [0076], [0085]-[0086]), lubricants such as magnesium stearate ([0088]), and excipients such as polyvinylpyrrolidone ([0045], [0046], [0087]), and polyethylene glycol ([0045], [0087]).
Phillips does not expressly teach an example or embodiment wherein the solid dosage form contains about 0.5 mg to about 1 mg of budesonide, along with sucralose, mannitol, magnesium stearate, polyvinyl pyrrolidone, polyethylene glycol, or combinations thereof, or the disintegration time of within 60 seconds in simulated saliva when tested using the USP <701> Disintegration Test.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition comprising budesonide, wherein the amount of corticosteroid is from about 100 µg to about 20 mg, as taught by Phillips, prepare the composition in solid dosage forms such as tablets, dragee cores, etc., which are formulated such that the dosage forms substantially dissolve or disintegrate in the mouth prior to reaching the stomach, and which contain disintegrants, sucralose, mannitol, magnesium stearate, polyvinyl pyrrolidone, polyethylene glycol, and combinations thereof, also as taught by Phillips, in view of the ODT compositions which disintegrate in about 60 seconds or less on contact with saliva in the buccal cavity, as measured by using the USP <701> Disintegration Test procedures, as taught by Venkatesh et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Phillips clearly teaches solid dosage forms containing budesonide ([0027]), and the dosage forms substantially dissolve or disintegrate in the mouth prior to reaching the stomach (Page 12, [0085] and Page 13, [0092]). Phillips also teaches that interaction of etc. One of ordinary skill in the art would have found it obvious to combine the teachings of Venkatesh et al. and Phillips because both these references disclose the use of corticosteroids orally administered tablet dosage forms which disperse or disintegrate rapidly, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitations of an orally dispersing tablet would have been obvious over the composition comprising budesonide ([0027]) as taught by Phillips, wherein the composition is formulated into solid dosage forms such as tablets, dragee cores, etc., such that the dosage forms substantially dissolve or disintegrate in et al. (Page 4, [0039], Page 9, [0080] – [0082] and [0085]). 
Regarding instant claims 1 and 23-24, the limitations of (i) about 0.5 mg to about 1 mg of budesonide (instant claim 1), about 0.5 mg of budesonide (instant claim 23) and about 1 mg of budesonide (instant claim 24) would have been obvious over the budesonide ([0027]) and the overlapping range of about 100 µg to about 20 mg of corticosteroid (Page 1, [0008], Page 7, [0059] and Page 10, [0069]), as taught by Phillips. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claims 1 and 2, the limitations of (ii) at least one pharmaceutically acceptable ingredient which facilitates the dispersal of the tablet in the oral cavity (instant claim 1) and at least one disintegrant (instant claim 2) would have been obvious over the disintegrant ([0010]), as taught by Phillips.
Regarding instant claims 1 and 4-14, the limitations of (iii) sucralose, mannitol, magnesium stearate, polyvinyl pyrrolidone, polyethylene glycol, or combinations thereof would have been obvious over the sucralose ([0045], [0076], [0085]-[0086]), mannitol ([0032], [0034], [0045], [0074], [0076], [0085]-[0086]), magnesium stearate ([0088]), polyvinylpyrrolidone ([0045], [0046], [0087]), and polyethylene glycol ([0045], [0087]), as taught by Phillips. One of ordinary skill in the art would have found it obvious to combine the sucralose, mannitol, magnesium stearate, polyvinyl pyrrolidone, polyethylene glycol, based on the desired attributes of sweetness, disintegration time, mouth feel of the etc. The recited combinations of claims 5-14 would have been obvious variants over the disclosure of Phillips. 
Regarding instant claim 1, the limitation of the corticosteroid/budesonide deposited topically in the upper gastrointestinal tract would have been obvious over the local administration of the solid dosage form (Page 12, [0083]), and the compositions which contain an excipient that increases the interaction of the composition with a surface of the gastrointestinal tract, e.g., the mucosa and/or epithelium of a specific site of the upper gastrointestinal tract, such as the esophagus (Page 4, [0036]) as taught by Phillips. 
Regarding instant claim 1, the limitation of the tablet disintegration time of within 60 seconds in simulated saliva when tested using the USP <701> Disintegration Test would have been obvious over the ODT compositions which disintegrate in about 60 seconds or less on contact with saliva in the buccal cavity, as measured by using the USP <701> Disintegration Test procedures, as taught by Venkatesh et al. (Page 4, [0039], Page 9, [0080] – [0082] and [0085]). 
Regarding instant claim 22, the limitation of treating eosinophilic esophagitis would have been obvious over the method for treating eosinophilic esophagitis ([0023], [0090], [0094] – [0099], Example 3, and claims 1, 24-25), as taught by Phillips.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4-14, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15-27, 29-31, and 35-36 of U.S. Patent No. 8,771,729 B2 (“the ‘729 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to an orally dispersing tablet comprising budesonide, and at least one pharmaceutically acceptable ingredient which facilitates the dispersal of the tablet in the oral cavity, wherein upon administration budesonide is deposited topically in the upper gastrointestinal tract, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims specifically recite budesonide whereas claims of the ‘729 Patent recite a topically administrable corticosteroid. However, claims 3 and 27 of the ‘729 Patent recite budesonide. Therefore, one of ordinary skill in the art would have found it obvious to use budesonide as the corticosteroid in the orally dispersing or disintegrating tablet and arrive at the claimed invention of the ‘729 Patent. 
Therefore, instant claims and claims of the ‘729 Patent are not patentably distinct over each other.

Claims 1-2, 4-14, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-15, 18-19, and 35-39 of U.S. Patent No. 9,486,407 B2 (“the ‘407 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to an orally dispersing tablet comprising budesonide, and at least one pharmaceutically acceptable ingredient which facilitates the dispersal of the tablet in the oral cavity, wherein upon administration budesonide is deposited topically in the upper gastrointestinal tract, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘407 Patent recite a method of treating an inflammatory condition of the gastrointestinal tract and a topically administrable corticosteroid whereas instant claims specifically recite budesonide or a salt, solvate, or ester thereof. However, instant claim 22 recites a method for treating an inflammatory condition of the gastrointestinal tract, i.e., eosinophilic esophagitis. Furthermore, claims 3 and 37 of the ‘407 Patent also recite budesonide. Therefore, one of ordinary skill in the art would have found it obvious to use budesonide as the corticosteroid in the orally dispersing or disintegrating tablet and successfully treat an inflammatory condition of the gastrointestinal tract based on the instant claims and arrive at the claimed method and ODT as recited in the claims of the ‘407 Patent. 
Therefore, instant claims and claims of the ‘407 Patent are not patentably distinct over each other.

Claims 1-2, 4-14, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 15, 22-25, 27, and 36-38 of U.S. Patent No. 10,471,071 B2 (“the ‘071 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to an orally dispersing tablet comprising budesonide, and at least one pharmaceutically acceptable ingredient which facilitates the dispersal of the tablet in the oral cavity, wherein upon administration budesonide is deposited topically in the upper gastrointestinal tract, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘071 Patent recite rapidly dispersing microgranules comprising a sugar alcohol, or a saccharide, or a mixture thereof and at least one disintegrant, whereas instant claims recite part (iii) which is sucralose, mannitol, magnesium stearate, polyvinyl pyrrolidone, polyethylene glycol, or combinations thereof. However, since instant claims recite the transitional phrase “comprising,” which is considered open language and allows the incorporation of additional components, one of ordinary skill in the art would have found it obvious to include microgranules in the orally dispersing tablet of the instant claims since these comprise the same components recited in claim 1, part (iii). 
Therefore, instant claims and claims of the ‘071 Patent are not patentably distinct over each other.

Claims 1-2, 4-14, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,632,069 B2 (“the ‘069 Patent”). 

One difference is that claims of the ‘069 Patent recite 0.5 mg to 5 mg of budesonide, whereas instant claims recite about 0.5 mg to about 1 mg of budesonide. However, one of ordinary skill in the art would have found that the overlapping range in the claims of the ‘069 Patent (0.5 mg to 5 mg) renders obvious the range recited in the instant claims (about 0.5 mg to about 1 mg).  
Another difference is that instant claims recite part (iii) which is sucralose, mannitol, magnesium stearate, polyvinyl pyrrolidone, polyethylene glycol, or combinations thereof, whereas claims of the ‘069 Patent do not recite these set of components. However, since claims of the ‘069 Patent recite the transitional phrase “comprising,” which is considered open language and allows the incorporation of additional components, one of ordinary skill in the art would have found it obvious to include the components recited part (iii) of the instant claims in various combinations in the ODT of the ‘069 Patent.
Therefore, instant claims and claims of the ‘069 Patent are not patentably distinct over each other.


Claims 1-2, 4-14, and 22-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 12, 14-15, and 29 of copending Application No. 17/211,119 (“the ‘119 Application”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to an orally dispersing tablet comprising budesonide, and at least one pharmaceutically acceptable ingredient which facilitates the dispersal of the tablet in the oral cavity, wherein upon administration budesonide is deposited topically in the upper gastrointestinal tract, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘119 Application recite from about 0.5 mg to about 10 mg of a topically acting corticosteroid, whereas instant claims recite about 0.5 mg to about 1 mg of budesonide. However, claim 4 of the ‘119 Application recites budesonide. One of ordinary skill in the art would have found that the overlapping range in the claims of the ‘119 Application (about 0.5 mg to about 10 mg) renders obvious the range recited in the instant claims (about 0.5 mg to about 1 mg).  
Another difference is that instant claims recite part (iii) which is sucralose, mannitol, magnesium stearate, polyvinyl pyrrolidone, polyethylene glycol, or combinations thereof, whereas claims of the ‘119 Application do not recite these set of components. However, since claims of the ‘119 Application recite the transitional phrase “comprising,” which is considered open language and allows the incorporation of additional components, one of ordinary skill in the art would have found it obvious to include the components recited part (iii) of the instant claims in various combinations in the ODT of the ‘119 Application.
Therefore, instant claims and claims of the ‘119 Application are not patentably distinct over each other.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.